Citation Nr: 1028556	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for osteoarthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The appellant served in the Army National Guard from October 1967 
to October 1981, to include verified periods of active duty for 
training (ACDUTRA), including from February 1968 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2007 rating decision in which the RO denied service 
connection for osteoarthritis of the right knee.  In October 
2007, the sappellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in May 2009, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in June 2009.

In March 2010, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although most of the appellant's service treatment records 
are not available and presumed destroyed,, he has credibly 
asserted suffering a right knee injury during basic training (a 
period of ACDUTRA), he currently has osteoarthritis of the right 
knee, and uncontroverted medical opinion evidences indicates that 
such disability is probably related to in-service injury.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for osteoarthritis of the right 
knee are met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 101, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For Army National Guard service, the applicable laws and 
regulations permit service connection only for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA).  See 38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Initially, the Board notes that almost all of the appellant's 
service treatment records for his period of service in the Army 
National Guard from October 1967 to October 1981 appear to have 
been lost.  The RO attempted to obtain such records through 
requests to the National Personnel Record Center, the Army 
National Guard, the Records Management Center, and the Louisiana 
Medical command, and each request elicited a negative response.  
In October 2007, the RO made a Formal Finding of the 
Unavailability of Service Medical Records for the Veteran's Army 
National Guard service.

The Board points out that, in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt doctrine. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of 
the appellant's claim has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the legal 
standard for proving a claim but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The appellant's service personnel records indicate that his first 
period of ACDUTRA was from February 1968 to June 1968.  Such 
records indicate that the appellant's principal duty from March 
4, 1968, was as a "trainee," from April 29, 1968 was as a 
"light weapons infantryman," and from May 6, 1968 until the end 
of his ACDUTRA period was as a "student."  The appellant's 
"Report of Transfer or Discharge" (form DD 214) for this period 
indicates that his education and training completed included 
basic combat training and a light vehicle drivers course.  The 
appellant's military occupational specialty (MOS) was noted to be 
light vehicle driver.

The report of an October 1980 service examination indicates that 
the appellant had a normal evaluation of the lower extremities, 
and contains no diagnosis or findings related to the right knee.  
The appellant's report of medical history in connection with the 
October 1980 examination indicates that he had never had 
arthritis or a "trick" or locked knee.  The appellant reported 
no history of any right knee problems at that time.  

In his July 2006 claim, and in a November 2008 statement, the 
appellant asserted that, while in basic training in 1968, he 
injured his right knee and was placed in a full length cast for 
the rest of basic training.  The appellant asserted that, when 
the cast was removed, he was examined by a medical board, which 
decided that because he would be going home in the next two 
months, it would not give him a medical discharge, but would give 
him a permanent, non-combat profile and change of MOS that would 
not be hard on his knee, and that he was sent to transportation 
school.  The appellant further stated that, when he returned to 
the home station, he was returned to the rifle platoon and 
reinjured his knee, after which he was given the job of the 
commanding officer's driver.  He stated that he remained in his 
unit for 14 years, and during that time was given assignments 
that did not require him to be on his feet for long periods of 
time.

The appellant's has submitted statements of personal 
acquaintances to support his claimed in-service knee injury.  A 
notarized statement from R. F., dated in October 2006, indicates 
that R.F. was serving as the Weapons Platoon leader at the time 
of the appellant's in-service injury.  R. F. stated that, while 
in basic training, the appellant sustained a knee injury, but was 
able to complete the cycle on schedule, and that while in 
advanced infantry training (AIT), a medical board reviewed his 
injuries and recommended a change in MOS from infantry to 
transportation.  R.F. stated that he remembered discussing the 
appellant's physical problem with him at the Armory, and also in 
civilian life, but that he did not remember any particular 
details of the injury, only that it occurred and that the 
appellant was given a change of MOS and duty assignments that 
would cause less strain to his injured knee.  A notarized 
statement from J. M. indicates that J. M. was a supply sergeant 
at the time that the appellant was in the Army National Guard, 
and that he concurred with the statement of R. F.

A letter dated in August 2007 from B. H. indicates that B. H. 
worked with the appellant for almost thirty years at a refinery, 
and that during that period the appellant told him that he had 
been in the National Guard for 14 years and that he had injured 
his knee in basic training, and that, due to that injury, his MOS 
was changed to transportation so that he would not further injure 
his knee.  B. H. further indicated that he and the appellant were 
on the same soft ball team, and that the appellant had to wear a 
brace on his knee when he played.  B. H. also stated that, while 
he and the appellant were working together, the appellant avoided 
stairs due to knee pain, and would sometimes limp and grimace due 
to pain in the right knee while walking.  

Another statement from B. S., dated in September 2007, indicates 
that B. S. and the appellant attended basic training together 
from February 1968 through June 1968, that they were both 
assigned to the same basic training company and were scheduled to 
attend the same AIT company, but that, midway thought basic 
training, the appellant was injured and eventually reassigned and 
given a change of MOS that caused them to be separate for the 
second half of AIT training.  B. S. stated that he did not recall 
the particulars of the injury, only that it did occur, that they 
were on the same flight to basic training and became friends, and 
that, while in AIT, they spent some of their weekends off 
together.

A letter dated in June 2007 from Dr. F., the appellant's private 
physician, indicates that the appellant came in with right knee 
complaints that day.  It was noted that magnetic resonance 
imaging (MRI) of the right knee two days prior showed tear of the 
lateral meniscus, degenerative changes of the medial meniscus, 
evidence of old patellar trauma versus small bipartite patella, 
and degenerative arthritis of the medial, lateral and 
patellofemoral compartments, with small effusion.  Dr. F. stated 
that the appellant had problems with his right knee, a lateral 
meniscus tear, and significant osteoarthritic changes to his knee 
joint.  Dr. F. further stated that the appellant's knee was 
locking, giving way and had a lateral meniscus tear, which 
probably occurred at the time of his basic training.  

A letter dated in August 2007 from Dr. F. indicates that the 
appellant had osteoarthritis to the right knee joint and had 
undergone a lateral meniscectomy, with moderate to significant 
osteoarthritic changes to the joint, especially since he had been 
walking on a torn lateral meniscus for a period of time.  Along 
with the letter was an August 2007 treatment note from Dr. F. 
indicating the diagnosis of severe osteoarthritic changes to the 
right knee area.  

During his March 2010 Board hearing, the appellant made 
substantially similar statements as are contained in his November 
2008 written statement regarding the circumstances of his in-
service injury.  

Considering the pertinent evidence in light of the governing 
legal authority, and resolving reasonable doubt in the 
appellant's favor, the Board finds that service connection for 
osteoarthritis of the right knee is warranted in this case.

Although most of the appellant's service treatment records are 
not available and presumed destroyed, he has credibly asserted 
suffering a right knee injury during basic training in 1968.  The 
statements and testimony of the appellant regarding his in-
service knee injury are corroborated by the written statements of 
R. F., J. M., B. H., and B. S.  Furthermore, his account of his 
in-service knee injury and consequential change in MOS from 
infantry to a vehicle driver is consistent with the information 
contained in his DD 214, which shows that, for the period of his 
February to June 1968 ACDUTRA, his education and training 
included basic combat training and a light vehicle drivers 
course, and that his MOS at the end of the period was light 
vehicle driver.  In light of these facts, and the Board's 
heightened obligation to consider carefully the benefit-of-the-
doubt rule due to VA's inability to obtain the Veteran's service 
treatment records, the Board finds the statements of the 
appellant and his personal acquaintances to be credible evidence 
establishing the Veteran's in-service right knee injury.  

Also as indicated, post-service evidence includes the June and 
August 2007 records from Dr. F. indicating the diagnosis of 
osteoarthritic arthritis of right knee, clearly indicates that 
the appellant has a current right knee osteoarthritis disability.  
The Board further notes that, given this evidence, and and 
medical opinion of Dr. F. that the appellant's current right knee 
problems are probably related to injury that occurred at the time 
of his basic training, evidence establishes a medical nexus 
between the appellant's in-service right knee injury and his 
current right knee osteoarthritis.  The Board notes that this 
opinion of the appellant's treating physician is the only medical 
opinion to address  nexus question.  Although the opinion appears 
to be based, in large part, on the appellant's own reported 
history of in-service injury, such reliance only warrants the 
discounting of a medical opinion in certain circumstances, such 
as when the opinion is contradicted by other evidence in the 
record or when the Board rejects the assertions of the appellant, 
which is not the case here.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).  Significantly, this opinion of the Veteran's 
treating physician as to medical nexus is not contradicted by any 
other medical evidence or opinion.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2009).  
See also 38 U.S.C.A. § 5107(b) (West 2002), and Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Given the totality of the evidence, and resolving all reasonable 
doubt on the question of medical nexus in the appellant's favor, 
the Board finds that the criteria for service connection for 
osteoarthritis of the right knee are met.


ORDER

Service connection for osteoarthritis of the right knee is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


